Wood, J., (after stating the facts.) Appellant reserves in its motion for new trial no specific objections to rulings of the court in the admission and rejection of testimony, so it must be held to have abandoned the exceptions taken to these at the hearing. Appellant has not brought the instructions of the court into its abstract. Therefore we must presume that all objections to these have been also abandoned, and that the court correctly declared the law applicable to the facts proved. The cause then must be determined here upon the question of the' sufficiency of the evidence to support the verdict. There was evidence sufficient here to warrant the jury in finding: 1. That there was a contract between appellant and appellee by which appellee was to “weigh, tag, mark, keep, and deliver at the depot platform” all the cotton bought by appellant in the town of Booneville during the cotton season of 1905-06, i. <?.-from the time when cotton began to arrive in the fall (1905) until the 1st of May, 1906. 2. That this contract did not have to be reduced to writing to make it a completed contract. That the parties to it entered upon and performed for a time the obligations respectively required of them, and are therefore estopped from setting up the non-existence of the contract, or that it was invalid because not reduced to writing. 3. That appellant had no right to repudiate the contract on the ground that the sellers of cotton' required that some other weigher than appellee weigh same before they would sell to appellant. Assuming, as we must do, that the jury was correctly instructed on these propositions, it follows that the judgment was right, and must be affirmed.